DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

Claims 2, 3, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
-Claims 2, 3, 12, 13 recite “to interpret an offset at zero pressure” which renders claims indefinite since it is unclear as to the scope of the claimed limitation that Applicant is intending to claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Zapf et al. (US 2008/0178580).  
Regarding claims 1, 11, Zapf discloses a reductant dosing system comprising:
an injector (13) (Fig. 1);
a fixed displacement pump (11) (Fig. 1) in fluid communication with the injector;
a reductant source (10) (Fig. 1) in fluid communication with the fixed displacement pump (11) (Fig. 3) (see par. [0043]);
a pressure sensor assembly (1) (Fig. 1) configured to detect a pressure of reductant in the reductant dosing system, and to store a calibration value of the fixed displacement pump (see par. [0038, 0039, 0048]); and
a controller (14) (Fig. 1) communicatively coupled to the fixed displacement pump and to the pressure sensor assembly (see par. [0038]), wherein the controller is configured to receive from the pressure sensor assembly data that includes the detected pressure of fixed displacement pump based on at least the detected pressure and the calibration value (see par. [0028, 0039, 0048, 0059]).

Regarding claims 2, 12, Zapf discloses the reductant dosing system of claim 1, Zapf further discloses wherein the controller is configured to interpret an offset at zero pressure in the data as the calibration value (see par. [0018]).

Regarding claims 3, 13, Zapf discloses the reductant dosing system of claim 2, Zapf  further discloses wherein the controller is configured to interpret an offset at zero pressure in the data when power is first applied to the reductant dosing system as the calibration value.

Regarding claims 4, 14, Zapf discloses the reductant dosing system of claim 3, Zapf further discloses wherein the controller is configured to compensate for the interpreted offset at zero pressure while operating the fixed displacement pump (see par. [0007, 0059]).

Claims 1-3, 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US 2016/0010529).
Regarding claims 1, 11, Wang discloses a reductant dosing system comprising:
an injector (36) (Fig. 1);
a fixed displacement pump (34) (Fig. 1) in fluid communication with the injector;
a reductant source (32) (Fig. 1, par. [0020]) in fluid communication with the fixed displacement pump (34) (Fig. 1);
a pressure sensor assembly (48) (Fig. 1, par. [0025]) configured to detect a pressure of reductant in the reductant dosing system, and to store a calibration value of the fixed displacement pump (see par. [0020, 0026]); and
a controller (100) (Fig. 1) communicatively coupled to the fixed displacement pump and to the pressure sensor assembly, wherein the controller is configured to receive from the pressure sensor assembly data that includes the detected pressure of the reductant and the calibration value (par. [0026, 0055]), and to calculate a flow rate of the fixed displacement pump based on at least the detected pressure and the calibration value (see par. [0020, 0026]).

Regarding claims 2, 12, Wang discloses the reductant dosing system of claim 1, Wang further discloses wherein the controller is configured to interpret an offset at zero pressure in the data as the calibration value (see Fig. 3B, par. [0055]).

Regarding claims 3, 13, Wang discloses the reductant dosing system of claim 2, Wang further discloses wherein the controller is configured to interpret an offset at zero pressure in the data when power is first applied to the reductant dosing system as the calibration value (see par. [0021]).

Allowable Subject Matter
Claims 5-10, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

		 				Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747